NUMBER 13-15-00162-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


               IN RE RONALD G. HOLE AND CHERYL D. HOLE


                         On Petition for Writ of Mandamus.


                                         ORDER

     Before Chief Justice Valdez and Justices Rodriguez and Longoria
                             Per Curiam Order

       Relators, Ronald G. Hole and Cheryl D. Hole, filed a petition for writ of mandamus

seeking to compel the trial court to vacate an order denying relators’ plea to the

jurisdiction, motion to dismiss, and motion for realignment of the parties. Relators further

seek to compel the trial court to grant their plea to the jurisdiction and dismiss the

underlying declaratory judgment action.

       The Court requests that the real party in interest, Prosperity Bank, or any others

whose interest would be directly affected by the relief sought, file a response to the




                                                1
petition for writ of mandamus on or before the expiration of ten days from the date of this

order. See TEX. R. APP. P. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed the
7th day of April, 2015.




                                                2